Title: To Benjamin Franklin from ——— Mesny, 20 May 1778
From: Mesny, ——
To: Franklin, Benjamin


Paris le 20 May 1778.
J’ay l’honneur d’envoyer a Monsieur francklin ainsi qu’il a bien voulu me le permettre cent exemplaires brochés dont 50 intitulés Recherches sur la préparation que les Romains donnoient a la chaux, et 50 du suplement intitulés memoire pour servir de suite aux recherches que les Romains donnoient a la chaux par M. de la Faye, priant Monsieur francklin de les apostiller de Sa recommandation pour les faire passer dans les Etats unis d’amerique, et le laissant le Maitre d’y fixer tel prix qu’il jugera a propos. J’ay l’honneur d’etre avec un trés profond respect De Monsieur francklin le très humble et très obeissant serviteur
Mesny
 
Endorsed: Mesny With Copies of Mr. Delafay’s Book
Notation: May 20. 78
